Title: Randolph Jefferson to Thomas Jefferson, 7 December 1809
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            Dr brother
             
                     Decemr 7, ’09
          
          
		  
		  I would Esteem it as a singular favour of you if you would be so Good as to lend us your Gigg harness to go as fare as charlotte as one of my wifes brothers lays like to dye and she has a Great desire to Go and see him and they shall be reternd safe back a gane as soon as she gits back which will be in seven or Eight days my wife Joins with me in love to you and family.
                  
               
          
            I am Dr brother yrs most affectionately
            
                  
               Rh: Jefferson
          
        